DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger-Albert (US 2021/0086608).
In re claim 1, Finger-Albert teaches an electric motor (120) including an output shaft (126) to drive an electric vehicle; power electronics (110) electrically coupled to the electric motor, wherein the power electronics include an inverter; a gearbox (130) coupled to the output shaft, the gearbox including a plurality of gears (inherent) driven by the electric motor (see claim 8); a first heat exchanger (217) coupled to a surface of the electric motor (via rotor), the first heat exchanger including coolant (par. 42); and a second heat exchanger (210) coupled to a surface of the power electronics, the second heat exchanger including the coolant (par. 42).  
In re claim 9, Finger-Albert teaches the first heat exchanger includes a first coolant channel to exchange heat from the electric motor to the coolant, the first coolant channel coupled to the electric motor (par. 42).
In re claim 10, Finger-Albert teaches the second heat exchanger includes a second coolant channel to exchange heat from the power electronics to the coolant, the second coolant channel coupled to the power electronics (par. 42).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger-Albert, as applied above.
In re claim 2, Finger Albert differs in that it does not explicitly teach the electric drive system further including a fan to pull air through the electric drive system, wherein the air is to cool the coolant stored in a radiator.  Nonetheless, the examiner takes official notice that it was well known and conventional in the art at the time of invention to use a fan to cool off coolant in a radiator.
In re claim 3, the examiner official notice that it was well known and conventional in the art at the time of invention to use a a synthetic dielectric with high latent heat and high heat carrying capacity as a coolant.
Allowable Subject Matter
Claims 4-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614